

SEPARATION AGREEMENT AND GENERAL RELEASE
AND
CONSULTING AGREEMENT


Brookdale Senior Living Inc., 330 North Wabash Avenue, Suite 1400, Chicago, IL
60611, (including affiliates and its successors, assigns, employees, officers,
directors, representatives, shareholders and agents, collectively referred to as
"Brookdale"), and Paul A. Froning ("Employee" or "Froning") have entered into
this Separation Agreement and General Release (this "Agreement") on this 11th
day of February, 2008 (collectively referred to as the "Parties"). In
consideration of the mutual promises contained herein, the Parties agree as
follows:


1.  
Last Day of Employment.  Employee and Brookdale agree that Employee's employment
with Brookdale has been terminated by Employee on February 11, 2008 (the
"Termination Date").  Brookdale will reimburse Employee for all business
expenses incurred on behalf of Brookdale through the Termination Date, in
accordance with Brookdale's policies with respect to the reimbursement of
expenses. Employee hereby confirms that, effective on the Termination Date,
Employee no longer held any positions as an officer, director, manager, governor
or employee of Brookdale (including its parents, subsidiaries and affiliates at
any level), and Employee agrees to promptly execute such customary documents and
take such customary actions as may be necessary or reasonably requested by
Brookdale to effectuate or memorialize the termination of such positions,
including, without limitation, resignations of any such positions.  Employee
acknowledges that his last day of employment with Brookdale coincided with or
preceded his signing of this Agreement.



2.  
Consulting Services.  Immediately following the Termination Date until September
14, 2010, or such earlier date as either Froning or Brookdale shall terminate
the consulting relationship being established hereunder (the applicable date
being sometimes called the "Consulting Termination Date"), Froning agrees to
make himself available to consult with Brookdale at reasonable times that do not
interfere with Froning’s other commitments.  Brookdale and Froning anticipate
that the level of bona fide services Froning will perform pursuant to this
Agreement shall be no more than fifty percent (50%) of the average level of bona
fide services performed during the thirty-six (36) months immediately preceding
the Termination Date.  On reasonable request, Froning will cooperate in all
reasonable respects with Brookdale and its affiliates in connection with any and
all existing or future litigation, actions or proceedings (whether civil,
criminal, administrative, regulatory or otherwise) brought by or against
Brookdale or any of its affiliates, to the extent Brookdale reasonably deems
Froning’s cooperation necessary (taking into account Froning’s other
commitments).  Froning shall be reimbursed for all reasonable out-of-pocket
expenses he incurs (including, without limitation, reasonable attorney
fees).  Froning's consulting services may include (by way of illustration, and
not limitation) providing advice to Brookdale's management regarding potential
acquisitions and investment opportunities.  Until Froning is no longer serving
as a consultant hereunder (or until such earlier date as Froning may advise
Brookdale that he no longer needs the office space and facilities), Brookdale
shall provide Froning with Chicago


 
1 

--------------------------------------------------------------------------------

 

office space, facilities and assistance from Brookdale personnel comparable to
the space, facilities and assistance he had as an officer of
Brookdale.  Brookdale agrees to cause the Administrator of the Brookdale Senior
Living Inc. Omnibus Stock Incentive Plan, as Amended and Restated June 12, 2007
(the "Plan") to amend unilaterally his Award Agreement dated as of September 14,
2005 (the "2005 Agreement"), his Restricted Share Agreement dated as of March
13, 2006 (the "2006 Agreement"), and his Restricted Share Agreement dated as of
March 7, 2007 (the "2007 Agreement", and, collectively with the 2005 Agreement
and the 2006 Agreement, the "Restricted Share Agreements") so that (i) his
termination of employment on February 11, 2008 shall not be treated as a
termination of employment under the Restricted Share Agreements, (ii) for
vesting purposes the period during which he renders consulting services
hereunder shall be treated as a continued period of employment, and (iii) any
termination of his post-employment consulting services shall be treated as a
termination of employment under the Restricted Share Agreements.


3.  
Independent Contractor Status as Consultant.  While Froning is providing
consulting services to Brookdale pursuant to this Agreement (the "Consulting
Period"), Froning shall at all times be an independent contractor with respect
to Brookdale, and Brookdale shall not withhold or deduct from any amounts
payable under this Agreement to Froning as a consultant any amount in respect of
income taxes or other employment taxes of any other nature on behalf of
Froning.  It is intended that the compensation paid hereunder to Froning as a
consultant shall constitute revenues to Froning, that Froning shall be solely
responsible for payment of any federal, state, local or other income, payroll
and/or employment taxes.  Froning shall have full and complete control over the
manner and method of rendering his consulting services hereunder.  However, the
consulting services of Froning are subject to the approval of Brookdale and
shall be subject to Brookdale's general right of supervision to secure the
satisfactory performance thereof.  Froning shall not be entitled to the benefits
provided by Brookdale to its employees, including any group insurance and
coverage under any tax-qualified retirement plan.



4.  
Confidentiality.  Froning acknowledges and agrees that all Trade Secrets (as
defined herein) are confidential to and shall be and remain the sole and
exclusive property of Brookdale.  Froning agrees that he shall (a) hold all
Trade Secrets in strictest confidence; (b) not disclose, reproduce, distribute
or otherwise disseminate such Trade Secrets, and shall protect such Trade
Secrets from disclosure by others; and (c) make no use of such Trade Secrets
without the prior written consent of Brookdale, except in connection with
Froning’s relationship with Brookdale.  For the purposes of this Agreement,
“Trade Secrets” shall mean any and all data and information relating to
Brookdale which (i) derive independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from their disclosure or
use; and (ii) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy.  Trade Secrets may include technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans, sales or advertising information and plans, marketing information
and plans, pricing information, the identity or lists of customers, prospective
customers and suppliers.  Notwithstanding the foregoing, Trade Secrets shall not
include data and information


 
 2

--------------------------------------------------------------------------------

 

which were: (A) at the time of disclosure to Froning or became thereafter
through no fault of Froning a part of the public domain by publication or
otherwise; (B) developed or ascertained by or for Froning by independent means
without the benefit of the Trade Secrets; or (C) received by Froning without
restriction from a third party who was under no obligation of confidentiality to
Brookdale with respect thereto.


Upon the Consulting Termination Date, or upon the earlier request of Brookdale,
Froning shall deliver to Brookdale all property belonging to Brookdale,
including without limitation all documents evidencing any physical embodiments
of Trade Secrets then in his custody, control or possession.


Froning shall abide by all of Brookdale’s information system security policies
and procedures provided to Froning by Brookdale during the Consulting
Period.  In addition, during the Consulting Period, Froning shall abide by
Brookdale’s Insider Trading Policy and any trading restrictions generally
applicable to Brookdale’s officers and directors pursuant to the terms of that
policy.


5.  
Ownership.  Title to all written material, reports, programs and any other
material or work product originated and prepared for Brookdale under this
Agreement shall belong exclusively to Brookdale.



6.  
Employee General Release of Claims.  Employee for Employee, Employee's estate,
Employee's heirs, family members, successors and assigns hereby voluntarily,
knowingly and willfully forever releases and discharges Brookdale and its
affiliates, successors, assigns, employees, officers, directors, representative,
shareholder agents and all persons acting by, through, under or in concert with
any of the foregoing in both their official and personal capacities (the
"Releasees") from any and all claims, whether or not known, accrued, vested or
ripe (hereinafter, "Claims"), that Employee has or may have against the
Releasees arising from or in any way related to Employee's employment with
Brookdale or any affiliate thereof up to and including the date of Employee's
execution of this Agreement or the termination of that employment relationship
in accordance with the contractual provisions of this Agreement, including, but
not limited to, any such claim for an alleged violation of any or all federal,
state and local laws and anti-discrimination laws or the following statutes and
court-made legal principles:



o  
Title VII of the Civil Rights Act of 1964, as amended;



o  
The Civil Rights Act of 1991;



o  
The Equal Pay Act;



o  
Any claim arising under the provisions of the False Claims Act, 31 U.S.C.A. §
3730, including, but not limited to, any right to personal gain with respect to
any claim asserted under its "qui tam" provisions;



o  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;



o  
The Employee Retirement Income Security Act of 1974, as amended;


 
3 

--------------------------------------------------------------------------------

 

o  
The Immigration Reform and Control Act, as amended;



o  
The Americans with Disabilities Act of 1990, as amended;



o  
The Age Discrimination in Employment Act of 1967, as amended;



o  
The Workers Adjustment and Retraining Notification Act, as amended;



o  
The Occupational Safety and Health Act, as amended;



o  
The Fair Labor Standards Act of 1938, as amended;



o  
The Illinois Human Rights Act, as amended;



o  
The Municipal Code of Chicago, as amended;



o  
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;



o  
any claims arising out of or related to an express or implied employment
contract (including, without limitation, Employee's employment offer letter
dated May 19, 2005 (the "Offer Letter")) or a covenant of good faith and fair
dealing;



o  
any public policy, contract, tort, or common law; or



o  
any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.



Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Employee may have: (i) under this Agreement; (ii) for
indemnification under any written indemnification agreement by and between
Employee and Brookdale and/or under applicable law or Brookdale's charter or
bylaws; (iii) under any applicable insurance coverage(s) (including, without
limitation, COBRA rights); (iv) with respect to any accrued and vested benefits
under any tax-qualified retirement plans; or (v) any claim that cannot be waived
or released by a private agreement (including any right to seek a determination
of the validity of the waiver of Employee's rights under the federal Age
Discrimination in Employment Act of 1967 ("ADEA")). Additionally, nothing in
this Agreement shall be construed to prohibit Employee from filing any charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a comparable state or local agency.
Notwithstanding the foregoing, Employee waives his right to recover monetary
damages relating to any such charge, complaint, or lawsuit filed by Employee or
anyone on Employee's behalf.


7.  
Brookdale Release.  Brookdale for itself, its officers, directors, successors,
affiliates, agents, employees and assigns, both in their individual and
representative capacities,


 
4 

--------------------------------------------------------------------------------

 

hereby voluntarily, knowingly and willfully forever releases and discharges
Employee, Employee's agents, attorneys, representatives, heirs and assigns from
any and all claims, whether or not known, accrued, vested or ripe, that
Brookdale has or may have against Employee arising from or in any way related to
Employee's service with Brookdale up to and including the date of execution of
this Agreement or the termination of that employment relationship in accordance
with the contractual provisions of this Agreement, including, but not limited
to, any such claim for an alleged violation of any federal, state or local law,
regulation or ordinance; any claims arising out of or related to an express or
implied employment contract (including, without limitation, the Offer Letter) or
a covenant of good faith and fair dealing; any public policy, contract, tort, or
common law; or any allegation for costs, fees, or other expenses including
attorneys' fees incurred in these matters. Notwithstanding the foregoing,
nothing in this Agreement shall release or waive any rights or claims Brookdale
may have (i) under the terms of this Agreement or (ii) as a result of any
unlawful or fraudulent conduct by Employee.


8.  
Affirmations.  Employee and Brookdale each affirm that neither has filed, caused
to be filed, or presently is a party to any claim, complaint, or action against
the other in any forum or form.  Employee furthermore affirms that Employee has
no known workplace injuries or occupational diseases, and has been provided and
has not been denied any leave requested under the Family and Medical Leave Act.
Employee disclaims and waives any right of reinstatement with Brookdale.



9.  
Benefits and COBRA.  Effective as of the Termination Date, Employee will cease
all Brookdale health benefit coverage and other benefit coverage. Employee
acknowledges that Brookdale has advised Employee that pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), Employee has a
right to elect continued coverage under the Brookdale group health plan for a
period of eighteen (18) months from the Termination Date.



10.  
'34 Act Filing.  Brookdale will disclose the existence and terms and will file
this Agreement with the Securities and Exchange Commission in satisfaction of
its reporting obligations under the Securities Exchange Act of 1934, as amended.
The Form 8-K to be filed to which this Agreement shall be attached as an exhibit
and any press release issued in connection with Employee's departure from
Brookdale shall first be furnished to Employee with an opportunity for Employee
to comment, and Brookdale will attempt in good faith to provide Employee with an
opportunity to review any changes or additions to any such disclosure in any
other public filings or disclosure in advance.



11.  
Continuing Obligations to Brookdale; Litigation Matters.  The Parties have
certain rights and obligations under the provisions of Employee's Restricted
Share Agreements.  Froning agrees that the restrictive covenant provisions
therein relating to non-competition, non-solicitation of employees, clients and
others, non-disparagement and confidentiality shall continue to apply for the
longer of (i) the periods specified therein or (ii) the period ending one year
after the date he is no longer serving Brookdale as a consultant; such
provisions are unaffected by the execution of this Agreement and are
incorporated by reference herein.  With respect to any and all existing or
future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought


 
5 

--------------------------------------------------------------------------------

 

against Employee in connection with his employment by Brookdale, Brookdale will
honor, and proceed in accordance with, its Bylaws.


12.  
Notices.  All notices, demands, consents or communications required or permitted
hereunder shall be in writing. Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar transmission) addressed as provided below (or at such other
address as the addressee shall have specified by notice actually received by the
sender) and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter, five (5) days shall have elapsed after
the same shall have been deposited in the United States mail, with first-class
postage prepaid and registered or certified:




 
To Employer:
Brookdale Senior Living Inc.
     
111 Westwood Place, Suite 200
     
Brentwood, TN 37027
     
Attention: General Counsel
             
With a copy to:
             
Skadden Arps, Slate, Meagher & Flom LLP
     
4 Times Square
     
New York, NY, 10036-6522
     
Fax: (212) 735-2000
     
Attention: Joseph A. Coco, Esq.
           
To Employee:
Paul A. Froning
     
At address currently on Brookdale's records
             
With a copy to:
                                         



13.  
Governing Law and Interpretation.  This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Delaware without
regard to its conflict of laws provision. In the event Employee or Brookdale
breaches any provision of this Agreement, Employee and Brookdale affirm that
either may institute an action to specifically enforce any term or terms of this
Agreement. Venue for any action brought to enforce the terms of this Agreement
or for breach thereof shall lie in any court of competent jurisdiction in
Chicago, Illinois. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The Parties affirm that this Agreement is the product of
negotiation and agree that it shall not be construed against either Party on the
basis of sole authorship.


 
 6

--------------------------------------------------------------------------------

 

14.  
Nonadmission of Wrongdoing.  The Parties agree that neither this Agreement nor
the furnishing of the consideration for same shall be deemed or construed at
anytime for any purpose as an admission by either Party of any liability,
wrongdoing or unlawful conduct of any kind.



15.  
Amendment.  This Agreement may not be modified, altered or changed except upon
express written consent of both Parties wherein specific reference is made to
this Agreement.

 
16.  
Entire Agreement.  This Agreement sets forth the entire agreement between the
Parties hereto and fully supersedes any prior agreements or understandings
between the Parties (including the Offer Letter), except as certain provisions
of other prior agreements are specifically incorporated by reference herein.
Each Party acknowledges that it has not relied on any representations, promises,
or agreements of any kind made to it in connection with the other Party's
decision to enter into this Agreement, except for those set forth in this
Agreement.



17.  
Payments and Withholding.  The Parties agree that, if Employee's death precedes
the time of certain payments being made hereunder, such payments shall be made
to Employee’s estate.  All payments hereunder to Employee as an employee (but
not as a consultant) shall be subject to Brookdale's normal practices in
complying with applicable withholding requirements, unless Employee provides
evidence satisfactory to Brookdale that all applicable requirements can be
complied with in a different manner, for example, by Employee's direct payments
to the taxing authorities.



[Remainder of Page Intentionally Left Blank]

 
 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement on the date first written above:



 
BROOKDALE SENIOR LIVING INC.
       
By:
/s/ W.E. Sheriff
   
Name:
W.E. Sheriff
   
Title:
Chief Executive Officer
                 




 
EMPLOYEE
         
By:
/s/ Paul A. Froning
     
Paul A. Froning
 




8